Exhibit 10.1
 
AMENDMENT NO. 1
 
AMENDMENT NO. 1, dated as of August 21, 2012 (this “Amendment”), by and among
IMMUCOR, INC., a Georgia corporation (the “Borrower”), IVD INTERMEDIATE HOLDINGS
B INC., a Delaware corporation (“Holdings”), the Subsidiary Guarantor, CITIGROUP
GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC, AND UBS SECURITIES LLC
(collectively, the “Lead Arrangers”), and CITIBANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) under the Credit Agreement,
dated as of August 19, 2011 (as amended, restated, modified or supplemented from
time to time, the “Credit Agreement”), among the Borrower, Holdings, CITIBANK,
N.A., as administrative agent and as collateral agent under the Loan Documents,
Swing Line Lender and L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
 
WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant replacement term loan tranche to permit the refinancing
of all outstanding Term Loans of any Class with a replacement term loan tranche
thereunder;
 
WHEREAS, pursuant to the second paragraph of Section 10.01 of the Credit
Agreement, the Borrower desires to create a new Class of Term B-1 Loans under
the Credit Agreement having identical terms with, having the same rights and
obligations under the Loan Documents as and in the same aggregate principal
amount as the Term B Loans, as set forth in the Credit Agreement and Loan
Documents, except as such terms are amended hereby;
 
WHEREAS, each Term Lender that executes and delivers a consent to this Amendment
substantially in the form of Exhibit A hereto (a “Consent”) shall be deemed,
upon effectiveness of this Amendment, to have exchanged all (or such lesser
amount allocated to it by the Lead Arrangers) of its Term B Loans for Term B-1
Loans, and such Lender shall thereafter become a Term B-1 Lender;
 
WHEREAS, pursuant to Section 10.01(c) of the Credit Agreement, the Borrower
desires to amend the Credit Agreement to decrease the rate of interest
applicable to the Revolving Credit Loans and each Revolving Credit Lender
directly affected thereby has delivered a consent hereto;
 
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B hereto (a “Joinder”) as an Additional
Term B-1 Lender will make Additional Term B-1 Loans in the amount set forth on
the signature page of such Person’s Joinder on the effective date of this
Amendment to the Borrower, the proceeds of which will be used by the Borrower to
repay in full the outstanding principal amount of Non-Exchanged Term B Loans;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Borrower shall pay to each Term Lender substantially concurrently
with the effectiveness of this Amendment all accrued and unpaid interest on its
Term B Loans to, but not including, the date of effectiveness of this Amendment;
 
WHEREAS, the Loan Parties and Required Lenders wish to make certain other
amendments set forth in Section 2 below pursuant to amendments authorized by
Section 10.01 of the Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1.            Amendments Relating to Term B-1 Loans and Revolving Credit
Commitments.
 
Effective as of the Amendment No. 1 Effective Date, the Credit Agreement is
hereby amended as follows:
 
(a)           The following defined terms shall be added to Section 1.01 of the
Credit Agreement in alphabetical order:
 
“Additional Term B-1 Commitment” means, with respect to an Additional Term B-1
Lender, the commitment of such Additional Term B-1 Lender to make an Additional
Term B-1 Loan on the Amendment No. 1 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-1 Lender to Amendment No.
1.  The aggregate amount of the Additional Term B-1 Commitments of all
Additional Term B-1 Lenders on the Amendment No. 1 Effective Date shall equal
the outstanding aggregate principal amount of Non-Exchanged Term B Loans.
 
“Additional Term B-1 Lender” means a Person with an Additional Term B-1
Commitment to make Additional Term B-1 Loans to the Borrower on the Amendment
No. 1 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.
 
“Additional Term B-1 Loan” means a Loan that is made pursuant to Section
2.01(c)(ii) of the Credit Agreement on the Amendment No. 1 Effective Date.
 
“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of August 21,
2012.
 
“Amendment No. 1 Effective Date” means August 21, 2012, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 1 are satisfied.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Exchanged Term B Loan” means each Term B Loan (or portion thereof) as to which
the Lender thereof has consented to exchange into an Exchange Term B-1 Loan and
the Lead Arrangers have allocated into an Exchange Term B-1 Loan.
 
“Exchange Term B-1 Commitment” means, with respect to a Term Lender, the
agreement of such Term Lender to exchange the entire principal amount of its
Term B Loans (or such lesser amount allocated to it by the Lead Arrangers) for
an equal principal amount of Exchange Term B-1 Loans on the Amendment No. 1
Effective Date.
 
“Exchange Term B-1 Lender” means a Person with an Exchange Term B-1 Commitment
to exchange Term B Loans into Exchange Term B-1 Loans of the Borrower on the
Amendment No. 1 Effective Date, which for the avoidance of doubt may be an
existing Term Lender.
 
“Exchange Term B-1 Loan” means a Loan that is deemed made pursuant to Section
2.01(c)(i).
 
“Non-Exchanged Term B Loan” means each Term B Loan (or portion thereof) other
than an Exchanged Term B Loan.
 
“Term B-1 Loan” means any Exchange Term B-1 Loan or Additional Term B-1 Loan.
 
“Term B-1 Commitment” means any Exchange Term B-1 Commitment or Additional Term
B-1 Commitment, as such commitment may be (a) reduced from time to time pursuant
to Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Term Lender pursuant to an Assignment and Assumption.
 
(b)           All references to “Term B Loan” and “Term B Commitment” in the
Credit Agreement and the Loan Documents (other than in Sections 1 and 2 of this
Amendment) shall be deemed to be references to “Term B-1 Loan” and “Term B-1
Commitment,” respectively (other than any such references contained in (i) the
introductory paragraphs to the Credit Agreement, (ii) the definition of
“Transactions”, (iii) the definition of “Term B Commitment”, (iv) the definition
of “Term Commitment”, (v) Section 2.01(a) and (vi) Section 2.06(b)).
 
(c)           Clause (b) of the definition of “Adjusted Eurodollar Rate” in
Section 1.01 of the Credit Agreement is hereby amended by deleting such clause
in its entirety and replacing it with the following:
 
“(b) solely with respect to Term B-1 Loans, 1.25% per annum.”
 
(d)           Clause (a) of the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is hereby amended by deleting such clause in its
entirety and replacing it with the following:
 
 
-3-

--------------------------------------------------------------------------------

 
 
“(a)           with respect to Term B-1 Loans, (i) 4.50% for Eurodollar Rate
Loans, and (ii) 3.50% for Base Rate Loans, and”
 
(e)             Clause (b) of the definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is hereby amended by deleting such clause in its
entirety and replacing it with the following:
 
“(b)           (i) until delivery of financial statements for the first full
fiscal quarter ending after the Amendment No.1 Effective Date pursuant to
Section 6.01, (A) for Eurodollar Rate Loans that are Revolving Credit Loans,
4.50%, (B) for Base Rate Loans that are Dollar Revolving Credit Loans, 3.50%,
(C) for Letter of Credit fees, 4.50%  and (D) for commitment fees, 0.50%, and
(ii) thereafter, the following percentages per annum, based upon the Senior
Secured Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 

  Applicable Rate
Pricing Level
Senior Secured Net Leverage Ratio
Eurodollar
Rate for Revolving Credit Loans and Letter of Credit Fees
Base Rate for Revolving Credit Loans
Commitment Fee Rate
1
> 3.00 to 1.0
4.50%
3.50%
0.50%
2
< 3.00 to 1.0
4.25%
3.25%
0.25%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply, in each case as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.”
 
(f)           The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the word “and” prior to clause (f)
thereof and replacing it with a comma and adding immediately prior to the period
therein “and (g) amendments and joinders to this Agreement”.
 
(g)           The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended by deleting clause (i) thereof in its entirety and
replacing it with the following:
 
 
-4-

--------------------------------------------------------------------------------

 
 
“(i) with respect to each of the Revolving Credit Facilities, the sixth
anniversary of the Closing Date,”
 
(h)           Section 2.01 of the Credit Agreement is hereby amended by adding
the following paragraph (c) to such Section:
 
“(c)           (i) Subject to the terms and conditions set forth herein and set
forth in Amendment No. 1, each Term Lender severally agrees to exchange its
Exchanged Term B Loans for a like principal amount of Exchange Term B-1 Loans
denominated in Dollars on the Amendment No. 1 Effective Date. Amounts borrowed
under this Section 2.01(c)(i) and repaid or prepaid may not be reborrowed.
Exchange Term B-1 Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
(ii)  Subject to the terms and conditions set forth herein and set forth in
Amendment No. 1, each Additional Term B-1 Lender severally agrees to make an
Additional Term B-1 Loan denominated in Dollars to the Borrower on the Amendment
No. 1 Effective Date in the principal amount equal to its Additional Term B-1
Commitment on the Amendment No. 1 Effective Date.  The Borrower shall prepay the
Non-Exchanged Term B Loans with a like amount of the gross proceeds of the
Additional Term B-1 Loans, concurrently with the receipt thereof. Amounts
borrowed under this Section 2.01(c)(ii) and repaid or prepaid may not be
reborrowed. Additional Term B-1 Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
 
(iii)  The Borrower shall pay to the Term Lenders substantially concurrently
with the effectiveness of Amendment No. 1, all accrued and unpaid interest on
the Term Loans to, but not including, the Amendment No. 1 Effective Date on such
Amendment No. 1 Effective Date.
 
(iv)  The Term B-1 Loans shall have the same terms as the Term B Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 1, except as modified by Amendment No. 1; it being understood that
the Term B-1 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B Loans prior to the Amendment No. 1
Effective Date.”
 
(i)           Section 2.06(b) of the Credit Agreement is hereby amended by
adding the following sentences to the end of such Section:
 
 
-5-

--------------------------------------------------------------------------------

 
 
“The Exchange Term B-1 Commitment of each Exchange Term B-1 Lender shall be
automatically and permanently reduced to $0 upon the exchange of the Exchanged
Term B Loans held by such Exchange Term B-1 Lender into Exchange Term B-1 Loans
pursuant to Section 2.01(c)(i). The Additional Term B-1 Commitment of each
Additional Term B-1 Lender shall be automatically and permanently reduced to $0
upon the making of such Additional Term B-1 Loan pursuant to Section
2.01(c)(ii).”
 
(j)           Section 2.07(a) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
“(a) Term Loans.  The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (i) on the last Business Day of each
March, June, September and December commencing with last Business Day of
September 2012, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Term B-1 Loans outstanding on the Amendment No. 1
Effective Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Term B-1 Loans, the
aggregate principal amount of all Term B-1 Loans outstanding on such date.”
 
(k)           Section 7.10 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
“Section 7.10.  Use of Proceeds.  Use the proceeds (a) of any Borrowing on the
Closing Date, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement and after the
Closing Date use the proceeds of any Borrowing for any purpose other than
general corporate purposes and working capital needs, and (b) with respect to
Term B-1 Loans, for any purpose other than to refinance the Term B Loans and to
pay fees and expenses in connection thereto.
 
Section 2.            Other Amendments to Credit Agreement.
 
Effective as of the Amendment No. 1 Effective Date, the Required Lenders after
giving effect to the exchange of Term B Loans into Term B-1 Loans and the
borrowing of the Additional Term B-1 Loans hereby agree as follows:
 
(a)           The definition of “All-In Yield” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:
 
 
-6-

--------------------------------------------------------------------------------

 
 
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate or Base Rate
floor greater than 1.25% or 2.25%, respectively, or otherwise, in each case
incurred or payable by the Borrowers generally to the Lenders; provided that OID
and upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); and provided, further, that “All-In Yield”
shall not include arrangement fees, structuring fees, commitment fees and
underwriting fees (in each case, regardless of whether paid in whole or in part
to any or all Lenders) or other fees not paid to all Lenders of such
Indebtedness.
 
(b)           The definition of “Permitted Ratio Debt” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following at the end thereof:
 
“; and, provided, further, that “Permitted Ratio Debt” may be incurred in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term indebtedness, in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other credit facility, clauses
(b), (c) and (e) of this definition shall not prohibit the inclusion of
customary terms for “bridge” facilities, including customary mandatory
prepayment, repurchase or redemption provisions.”
 
(c)           The definition of “Permitted Refinancing” in Section 1.01 of the
Credit Agreement is hereby amended by adding the following at the end thereof:
 
“; and, further provided, that with respect to Sections 7.03(g), (r), (s), (u)
and (w), a “Permitted Refinancing” may be incurred in the form of a bridge or
other interim credit facility intended to be refinanced or replaced with
long-term indebtedness, in which case, on or prior to the first anniversary of
the incurrence of such “bridge” or other credit facility, clauses (b) and
(d)(ii) of this definition shall not prohibit the inclusion of customary terms
for “bridge” facilities, including customary mandatory prepayment, repurchase or
redemption provisions.”
 
(d)           Section 2.05(a) of the Credit Agreement is hereby amended by
deleting subclause (v) thereof in its entirety and replacing it with the
following:
 
“(v) Notwithstanding the foregoing, in the event that, on or prior to the first
anniversary after the Amendment No. 1 Effective Date, the Borrower (x) prepays,
refinances, substitutes or replaces any Term B-1 Loans in connection with a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B-1
Loans so prepaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Term B-1 Loans outstanding immediately prior to such amendment.  Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.”
 
 
-7-

--------------------------------------------------------------------------------

 
 
(e)           Section 2.14(f) of the Credit Agreement is hereby amended by
deleting subclause (i) thereof in its entirety and replacing it with the
following:
 
(i)       the Weighted Average Life to Maturity of all New Term Loans of any
Class shall be no shorter than the Weighted Average Life to Maturity of the then
outstanding Term Loans on the date of incurrence of such New Term Loans (except
by virtue of amortization or prepayment of the Term Loans prior to the time of
such incurrence);
 
(f)           Section 2.14(f) of the Credit Agreement is hereby amended by
deleting the words “made within 18 months of the Closing Date” appearing on the
fourth line of subclause (vi) thereof in their entirety and replacing such words
with the following:
 
“made anytime on or after the Closing Date”
 
(g)           The references to “3.75 to 1.00” in Sections 2.14(a)(y),
7.01(p)(y)(1) and 7.03(r)(A)(i)(y) of the Credit Agreement are hereby replaced
with “4.00 to 1.00”.
 
(h)           The references to “6.50 to 1.00” in Sections 7.02(i)(D),
7.02(n)(ii) and 7.03(g)(A)(y) of the Credit Agreement are hereby replaced with
“6.75 to 1.00”.
 
(i)           Section 7.03(g)(A) of the Credit Agreement is hereby amended by
adding the following at the end thereof:
 
“; and, provided, further, that any such Indebtedness may be incurred in the
form of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term indebtedness, in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other credit facility, the
preceding clauses (i) and (ii) of this definition shall not prohibit the
inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions.”
 
(j)           Section 7.03(r)(A)(vii) of the Credit Agreement is hereby amended
by adding the following at the end thereof:
 
“; and, provided, that Incremental Equivalent Debt may be incurred in the form
of a bridge or other interim credit facility intended to be refinanced or
replaced with long-term indebtedness, in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other credit facility, this
subclause (vii) shall not prohibit the inclusion of customary terms for “bridge”
facilities, including customary mandatory prepayment, repurchase or redemption
provisions.”
 
 
-8-

--------------------------------------------------------------------------------

 
 
(k)           Section 7.13 of the Credit Agreement is hereby amended by deleting
Section 7.13 in its entirety and replacing it with the following:
 
SECTION 7.13.              Financial Covenant.
 
Permit the Senior Secured Net Leverage Ratio as of the last day of such Test
Period to be greater than the ratio set forth below opposite the last fiscal
quarter of such Test Period (such compliance to be determined on the basis of
the financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) and Section 6.01(b) for such Test Period):
 
Fiscal Year
First
Quarter
Second
Quarter
Third
Quarter
Fourth
Quarter
2012
n/a
n/a
5.25 to 1.00
5.25 to 1.00
2013 and thereafter
5.25 to 1.00
5.25 to 1.00
5.25 to 1.00
5.25 to 1.00



 
(l)           Section 10.01 of the Credit Agreement is hereby amended by (x)
deleting the comma prior to clause (a) thereof and replacing it with a period
and (y) adding immediately prior to clause (a) “Notwithstanding the foregoing,”.
 
(m)           Section 10.01 of the Credit Agreement is hereby amended by adding
the following sentence at the end of the second paragraph thereof:
 
“Each amendment to this Agreement providing for Replacement Term Loans may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of Administrative Agent and the Borrower to effect the
provisions of this paragraph, and for the avoidance of doubt, this paragraph
shall supersede any other provisions in Section 10.01 to the contrary.”
 
Section 3.            Representations and Warranties.
 
Each Loan Party represents and warrants to the Lenders as of the date hereof and
the Amendment No. 1 Effective Date that:
 
(a)           Before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects on and as of the Amendment No.1
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)           At the time of and after giving effect to this Amendment, no
Default shall exist, or would result from the Amendment and related Credit
Extension or from the application of the proceeds therefrom.
 
Section 4.            Conditions to Effectiveness.
 
This Amendment (other than Sections 1(e) and 1(g) hereof) shall become effective
on the date on which each of the following conditions is satisfied:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified:
 
(1)           counterparts of this Amendment executed by (A) each Loan Party and
(B) the Administrative Agent;
 
(2)           Consents to this Amendment executed by the Required Lenders; and
 
(3)           a Note executed by the Borrower in favor of each Lender requesting
a Note at least two (2) Business Days prior to the Amendment No. 1 Effective
Date, if any.
 
(b)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified;
 
(1)           an opinion of (i) Ropes & Gray LLP, New York counsel to the Loan
Parties and (ii) Bryan Cave LLP, Georgia counsel to the Loan Parties, each dated
the Amendment No. 1 Effective Date and addressed to the Administrative Agent and
the Lenders, in a form reasonably satisfactory to the Administrative Agent;
 
(2)           (A) certificates of good standing (to the extent such concept
exists in such Loan Party’s state of organization) from the applicable secretary
of state of the state of organization of each Loan Party, and (B) a certificate
of a Responsible Officer of each Loan Party dated the Amendment No. 1 Effective
Date and certifying (I) to the effect that (w) attached thereto is a true and
complete copy of the certificate or articles of incorporation or organization
such Loan Party certified as of a recent date by the secretary of state of the
state of its organization, or in the alternative, certifying that such
certificate or articles of incorporation or organization have not been amended
since the Closing Date, and that such certificate or articles are in full force
and effect, (x) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the Amendment No. 1
Effective Date, or in the alternative, certifying that such by-laws or operating
agreements have not been amended since the Closing Date and (y) attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors of each Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (II) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of any Loan Party and signed by another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate pursuant to this clause (B); and
 
 
-10-

--------------------------------------------------------------------------------

 
 
(3)           a certificate signed by a Responsible Officer of the Borrower
certifying that (x) before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects on and as of the Amendment No.1
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date and
(y) at the time of and after giving effect to this Amendment, no Default shall
exist, or would result from the Amendment and related Credit Extension or from
the application of the proceeds therefrom.
 
(c)           Receipt of consents to this Amendment from Term Lenders and
receipt of a Joinder Agreement executed by one or more Additional Term B-1
Lenders such that the aggregate principal amount of the Exchanged Term B Loans
plus the aggregate principal amount of the Additional Term B-1 Commitments shall
equal the aggregate principal amount of the outstanding Term B Loans immediately
prior to the effectiveness of this Amendment.
 
(d)           The Borrower shall have paid to the Administrative Agent, for the
ratable account of the Term Lenders immediately prior to the Amendment No. 1
Effective Date, all accrued and unpaid interest on the Term B Loans to, but not
including, the Amendment No. 1 Effective Date on the Amendment No. 1 Effective
Date.
 
(e)           All fees and expenses due to the Administrative Agent, the Lead
Arrangers and the Lenders (including, without limitation, pursuant to Section 6
hereof) required to be paid on the Amendment No. 1 Effective Date and invoiced
at least two (2) Business Days prior to the Amendment No. 1 Effective Date shall
have been paid.
 
(f)           To the extent reasonably requested by an Additional Term B-1
Lender in writing not less than five (5) Business Days prior to the Amendment
No. 1 Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(g)           The Administrative Agent shall have received a Request for Credit
Extension not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension.
 
With respect to the Amendments in Sections 1(e) and 1(g) only, in addition to
subsections (a) through (g) above, the effectiveness of the provisions set forth
in Sections 1(e) and 1(g) shall be conditioned upon the delivery by each
Revolving Credit Lender to the Administrative Agent of a Consent to this
Amendment.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date and such notice shall be conclusive and binding.
 
Section 5.            Waivers.
 
The Required Lenders and Administrative Agent agree that the Borrower may
deliver a Request for Credit Extension pursuant to Section 4.02 of the Credit
Agreement not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension (in lieu of three Business Days).  The Required
Lenders and Administrative Agent waive the requirement for delivery of a
prepayment notice pursuant to Section 2.05 of the Credit Agreement.  The Lenders
party hereto waive the payment of any breakage loss or expense under Section
3.05 of the Credit Agreement in connection with the exchange of Term B Loans
into Exchange Term B-1 Loans.
 
Section 6.            Expenses.
 
The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.
 
Section 7.            Counterparts.
 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Amendment.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 8.            Governing Law and Waiver of Right to Trial by Jury.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.
 
Section 9.            Headings.
 
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
 
Section 10.          Reaffirmation.
 
Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-1 Loans)
under the Guaranty, as applicable, and its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, in respect of the Term
B-1 Loans) pursuant to the Collateral Documents.
 
Section 11.         Effect of Amendment; References to the Credit Agreement.
 
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  All references to the Credit Agreement in
any document, instrument, agreement, or writing shall from and after the
Amendment No.1 Effective Date be deemed to refer to the Credit Agreement as
amended hereby, and, as used in the Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and words of similar import shall
mean, from and after the Amendment No.1 Effective Date, the Credit Agreement as
amended hereby.
 


[Remainder of page left intentionally blank]
 
 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 
 

  IVD INTERMEDIATE HOLDINGS B INC.,
as Holdings
         
By:         /s/ William A. Hawkins 
 
Name:  William A. Hawkins
Title:    President and CEO
          IMMUCOR, INC.,
as the Borrower
          By:         /s/ William A. Hawkins   
Name:  William A. Hawkins
Title:    President and CEO
          BIOARRAY SOLUTIONS LTD.,
as a Subsidiary Guarantor
          By:           /s/ William A. Hawkins  
Name:  William A. Hawkins
Title:    President and CEO

 
[SIGNATURE PAGE TO AMENDMENT NO.1]
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
          By:         /s/ Christopher Abbate  
Name:  Christopher Abbate
Title:    Vice President
          CITIGROUP GLOBAL MARKETS INC., as Lead Arranger,          
By:         /s/ Christopher Abbate  
Name:  Christopher Abbate
Title:    Managing Director
          J.P. MORGAN SECURITIES LLC, as Lead Arranger,          
By:         /s/ Uri Birkenfeld     
Name:  Uri Birkenfeld
Title:    Vice President
          UBS SECURITIES LLC, as Lead Arranger,           By:         /s/ Mary
E. Evans  
Name:  Mary E. Evans
Title:    Attorney in Fact
          By:         /s/ David Urban  
Name:  David Urban
Title:    Attorney in Fact

 
[SIGNATURE PAGE TO AMENDMENT NO.1]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
CONSENT TO AMENDMENT NO. 1
 
CONSENT TO AMENDMENT NO. 1 (this “Consent”) to Amendment No. 1 (“Amendment”),
dated as of August 21, 2012 (this “Amendment”), by and among IMMUCOR, INC., a
Georgia corporation (the “Borrower”), IVD INTERMEDIATE HOLDINGS B INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantor, CITIGROUP GLOBAL
MARKETS INC., J.P. MORGAN SECURITIES LLC, AND UBS SECURITIES LLC (collectively,
the “Lead Arrangers”), and CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement, dated as of
August 19, 2011 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among the Borrower, Holdings, CITIBANK, N.A., as
administrative agent and as collateral agent under the Loan Documents, Swing
Line Lender and L/C Issuer, and each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”).  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Amendment.
 
Existing Term Lenders
 
The undersigned Term Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):
 
Cashless Settlement Option
 
 
o
to convert 100% of the outstanding principal amount of the Term B Loan held by
such Lender (or such lesser amount allocated to such Lender by the Lead
Arrangers) into a Term B-1 Loan in a like principal amount.

 
Cash Settlement Option
 
 
o
to have 100% of the outstanding principal amount of the Term B Loan held by such
Lender prepaid on the Amendment No. 1 Effective Date.

 
Both Cashless Settlement Option and Cash Settlement Option
 

 
o
to convert $____________ (the “Cashless Settlement Amount”) of the outstanding
principal amount of the Term B Loan held by such Lender (or such lesser amount
allocated to such Lender by the Lead Arrangers) into a Term B-1 Loan in a like
principal amount, and to have any remaining principal amount of the Term B Loan
held by such Lender prepaid on the Amendment No. 1 Effective Date.

 
Revolving Credit Lenders
 

 
o
The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
consents to the Amendment.

 
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.
 
 

  Date:  August __, 2012           ________________________________________,    
as a Lender (type name of the legal entity)                 By:         Name:  
    Title:                                     If a second signature is
necessary:                     By:           Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
JOINDER AGREEMENT
 
JOINDER AGREEMENT, dated as of August 21, 2012 (this “Agreement”), by and among
[ADDITIONAL TERM B-1 LENDER] (each, an “Additional Term B-1 Lender” and,
collectively, the “Additional Term B-1 Lenders”), Immucor, Inc. (the
“Borrower”), and CITIBANK, N.A. (the “Administrative Agent”).
 
RECITALS:
 
WHEREAS, reference is hereby made to the Credit Agreement, dated as of August
19, 2011 and as amended by Amendment No.1 dated as of August 21,
2012  (“Amendment No.1”) (as further as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), among the Borrower, IVD
Intermediate Holdings B Inc., a Delaware corporation (“Holdings”), Citigroup
Global Markets Inc., J.P. Morgan Securities LLC, and UBS Securities LLC
(collectively, the “Lead Arrangers”), Citibank, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer, and each lender from time to
time party thereto (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement);
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Term B-1 Commitments (the “Additional Term B-1
Commitments”) with Additional Term B-1 Lenders (which, for the avoidance of
doubt, may be existing Term Lenders); and
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B-1 Lenders shall become Lenders pursuant to one or more joinder
agreements;
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
Each Additional Term B-1 Lender hereby agrees to provide the Additional Term B-1
Commitment set forth on its signature page hereto pursuant to and in accordance
with Section 2.01(c) of the Credit Agreement.  The Additional Term B-1
Commitments provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents.  For the avoidance of doubt, each
Additional Term B-1 Lender hereby consents to Amendment No.1 to the Credit
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Each Additional Term B-1 Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Term B-1 Commitments provided pursuant
to this Agreement shall constitute Term B-1 Commitments for all purposes of the
Credit Agreement and the other applicable Loan Documents.  Each Additional Term
B-1 Lender hereby agrees to make an Additional Term B-1 Loan to the Borrower in
an amount equal to its Additional Term B-1 Commitment on the Amendment No. 1
Effective Date in accordance with Section 2.01(c) of the Credit Agreement.
 
Each Additional Term B-1 Lender (i) confirms that it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01(a) and (b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Lead Arrangers or any
other Additional Term B-1 Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
 
Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B-1 Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B-1 Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Term B-1 Commitment set forth on its
signature page hereto, effective as of the Amendment No. 1 Effective Date.
 
For each Additional Term B-1 Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B-1 Lender
may be required to deliver to the Administrative Agent pursuant to Section 3.01
of the Credit Agreement.
 
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
 
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
 
 
B-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of August 21, 2012.
 
 

  [NAME OF ADDITIONAL TERM B-1 LENDER]                   By:         Name:      
Title:             If a second signature is necessary:                     By:  
        Name:       Title:                     Additional Term B-1 Commitments:
                    $_________________________________                    
IMMUCOR, INC.                     By:         Name:       Title:  

 
 
Accepted:
 
CITIBANK, N.A.,
 
as Administrative Agent
 
 

By:       Name:     Title:  

 
 
B-3